 In the Matter of JAMES MCWILLIAMS BLUE LINE, INC.andINLANDBOATMEN'S DlvlsioN, NATIONAL MARITIME UNION, C. I. 0., ANDLOCAL 933-1, INTERNATIONAL LONGSHOREMEN'S ASSOCIATIONCase No. RE-6.-Decided March 11, 1940Marine Transportation Industry-Investigation of Representatives:contro-versy concerning representation of employees:claim of majority by rivalunion after certification by Board of one union;Company refusal to negotiatewith latter union because of question concerning representation;certificationover a year old at time of investigation;petition filed by employer-UnitAp-propriate for CollectiveBargaining:coal-barge andstake-boat captains of theCompany ; stipulation as to by the labor organizationsinvolved-Representa-tives:unopposed preference of one union as to eligibility date given effect-Election OrderedMr. Albert Ornstein,for the Board.MacLin, Brown, LenahandSpeer, by Mr. R. F. Lenahan,of NewYork City, for the Company.Mr. William L. Standard,byMr. Max Lustig,of New York City,for the N. M. U.Mr. J. F. Matthews,of New York City, for the I. L. A.Mr. Bertram Diamond,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 21, 1939, and on December 22, 193,9, James McWil-liams Blue Line, Inc., New York City, herein called the Company,filed with the Regional Director for the Second Region (New YorkCity) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On January 3, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and ArticleIII, Section 3, of NationalLabor Relations Board Rules andRegulations-Series 2, ordered -an21 N L R B., No 42470 JAMES McWILLTAMS BLUE LINE, INC.471investigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On January 31, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon Inland Boatmen's Division, National Maritime Union, C. I. 0.,herein called the N. M. U., and Tidewater Boatmen's Union, Local933-1, International Longshoremen's Association, A. F. of L., hereincalled the I. L. A., labor organizations claiming to represent em-ployees directly affected by the investigation.Pursuant to notice, ahearing was held on February 13, 1940, at New York City, beforeJoseph L. Maguire, the Trial Examiner duly designated by theBoard.The Board, the Company, the N. M. U., and the I. L. A.were represented by counsel or official representative, and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded to all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.The Trial Examinerreserved decision on two motions to dismiss the petition made at theFor reasons stated in the succeeding por-tions of this Decision and Direction of Election we hereby denythese motions.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYJames McWilliams Blue Line, Inc., is a New Jersey corpora-tion with its principal place of business at New York City. It isengaged in the business of transportation of oil, coal, sand; crushedstone; clay, and scrap iron by tugs and barges.The Company trans-ports oil principally from New York City and New Jersey to Con-necticut, Rhode Island, and Massachusetts; it obtains oil from ocean-going tankers and transports it to these New England States.Thecoal which it carries originates in Pennsylvania, Virginia, West Vir-ginia, Kentucky, and also inRussia.It is transported by the Companyfrom New Jersey, Connecticut, and ocean-going freighters to RhodeIsland, Connecticut, and Massachusetts.The Company transportssand and clay from New Jersey and New York to Connecticut ;crushed stone, from Connecticut to Rhode Island and Massachusetts;scrap it n, from Connecticut to New York principally,aswell as 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom Massachusetts and Rhode Island to New York. These com-modities are transported on the waters of Long Island Sound, theNew York State Barge Canal, the East River, the Hudson River, andconnecting inland waterways.The Company owns 39 coal barges,4 stake boats, 4 oil barges, and 6 tug boats.At the date of the hear-ing it was operating all these vessels, with the exception of two tugboats.The capacity of the coal barges varies from 850 to 1550 tons.The oil barges have a capacity of from 500,000 to 600,000 gallons.II.THE ORGANIZATIONS INVOLVEDInland Boatmen's Division, National Maritime Union, is a labororganization affiliated with the Congress of Industrial Organizations.Tidewater Boatmen's Union, Local 933-1, International Longshore-men's Association, is a labor organization affiliated with the AmericanFederation of Labor.Both organizations admit to membership employees of the Com-pany in the unit hereinafter found to be appropriate.III.THE QUESTION CONCERNINGREPRESENTATIONOn June 15, 1938, Inland Boatmen's Union of the Atlantic andGulf, Local No. 2, to which the N. M. U. is successor,was certifiedby the Board as the exclusive bargaining representative of all the,company's unlicensed personnel employed on coal and oil barges.'OnNovember 16,1938, it concluded an exclusive bargaining contractwith the Companyfor its coal-barge and stake-boat employees.Thereafter,during the life of the agreement,the Company was ap-proached about half a dozen times by representatives of the I. L. A.The I.L. A. claimed to represent a majority of the men covered bythe existing contract,and it was understood by the parties that theI.L. A. would seek to make effective its claim when that contractexpired.While the contract was in force the Company was facedon several occasions with the refusal of stevedores,hoistermen, andother members of A. F.L. unions to work with,or on, barges notmanned by members of the I.L. A. OnOctober 13,1939, the Com-pany gave notice of its desire to terminate the agreement,which, inaccordance with its provisions,thereafter expired on November 16,1939.The Company subsequently refused the request of the N. M. U.to negotiate a new agreement on the ground that it was going topetition for a settlement of the question of representation.About thesame time it received a letter from the I.L. A. claiming the member-'Matter of James McTVillianisBlue Line,TneandInland Boatmen'sUnion of theAtlantic and Gulf,7N. L. R B 923 JAMES MCVVILLIAMS BLUE LINE, INC.473ship of a majority of the Company's employees 2 and asking theCompany to deal with it as the collective bargaining agency.At thehearing the I. L. A. asserted that it represented a majority of theemployees involved.The N. M. U. relied on its prior certificationfor proof of majority.That certification is more than a year old.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occuring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITAt the time of the hearing the Company employedon its vesselsapproximately 110 employees of whom about 39 workedon its coalbarges and about 4 worked on its stake boats.- There is only oneemployee on each stake boat and coal barge; he is knownas a coal-barge or stake-boat captain.The I. L. A. and the N. M. U. stipulated that all the employees ofthe Company who are engaged as coal-barge and stake-boatcaptainsconstitute a unit appropriate for the purposes of collectivebargain-ing.The Company took no position with respect to the appropriateunit.We see no reason to depart from the unit agreed upon byboth labor organizations.We find that all the employees of the Company engagedas coal-barge and stake-boat captains constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization, and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe question concerning representation which hasarisen can bestbe resolved by an election by secret ballot.2 Since the Company has closed-shop contracts with a sister local of the I. L. A. for itstug boats and oil barges, and since the jurisdiction of the local herein involved does notextend to these vessels,we understand this assertion to mean a majority among thecoal-barge and stake-boat employees of the Company. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe N. M. U., the only party which has expressed a preferencefor a particular pay-roll date for determining eligibility to vote,suggests January 31, 1940.No objections to this preference weremade.The stake-boat men are employed continuously throughoutthe year.There is a dull period with respect to the coal barges inthe winter but practically all of the coal-barge men are retained ata nominal wage by the Company during this time. Over a periodof years the labor turn-over among the barge men is very slight. Inview of these facts, and of the recency of the date urged by. theN. M. U., we shall select January 31, 1940, as the appropriate date.We shall direct that all employees within the appropriate unit whowere on the pay roll on January 31, 1940, including employees whodid not work during such pay-roll period because they were ill oron vacation, and employees who were then or have since been tem-porarily laid off, but excluding those who have since quit, or,-been dis-charged for cause, be eligible to participate in the election.On the basis of the above findings of fact and upon the entirerecord in the proceeding, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of James McWilliams Blue Line, Inc., NewYork City, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The coal-barge and stake-boat captains of the Company con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith James McWilliams Blue Line, Inc., New York City, an electionby secret ballot shall be conducted as soon as convenient and begin-ning-as promptly as is practicable after the date of this Direction ofElection, under the direction and supervision of the Regional Di-rector for the Second Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations, among all the coal-barge and stake- JAMES McWILLIAMS BLUE LINE, INC.475boat captains of the Company who were employed on January 31,1940, including employees who did not work during such period be-cause they were ill or on vacation, and employees who were then orhave since been temporarily laid off, but excluding those who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Inland Boatmen's Division, NationalMaritime Union, C. I. 0., or Tidewater Boatmen's Union, Local933-1, International Longshoremen's Association, A. F. L., for thepurposes of collective bargaining, or by neither.